Title: To Benjamin Franklin from Jean de Neufville & fils, 20 September 1781
From: Neufville, Jean de, & fils
To: Franklin, Benjamin



   
   LS: American Philosophical Society


May it please your Excellency
Amsterdam 20th. Sepr. 1781.
We were honor’d with your ever esteem’d favor’s of 31st. Ulto. and 4th. instt., the first with one inclosed for his Excellency Mr. Adams to whom we deliver’d it of Course and the latter in reply to that with Which we troubled you in date of the 30th of last month.
We are extremely Sorry that we Cannot yet acquaint you with the perfect re’establishment of the aforesaid Gentleman’s health, Which although much better, his Spirits are still so low as not to permit his being applyd to on Business Which was one of the Motives of our requesting your Excellency’s advice on a Matter we Judged requird every dilligence. We regret that you could not interfere therein. What concerns us with respect to the Commission of the Business we can assure your Excelly. we have Strictly adherd to orders, in the execution of Which we have been particularly watchfull to the interest of Congress; Wch. we shall ever be, our greatest Ambition being to merit it’s favor, as we shall always be sollicitous of deserving yours, having the Honor of being With the highest Regard, Your Excellencys Most Obedient Hble. Servts:
John DE Neufville Son
His Excellency Doctr. B Franklin